Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 1 of 34

IN THE UNITED STATES DISTRICT COURT F()R
THE EASTERN DISTRICT ()F PENNSYLVANIA

 

 

RUTH BRIGGS,
Plaintiff,
CIVIL ACTION NO.
v. : 16-cv-0248
TEMPLE UNIVERSITY
Defendant.
()RDER
AND NOW, this day of , 201 , upon consideration of

 

the Plaintiff Ruth Briggs’s Motion for Attorneys’ Fees, Costs, and Interest, it is hereby
ORDERED and DECREED as follows:

l. Plaintiff shall be awarded $405,099.00 in attorneys’ fees;

2. Plaintiff shall be awarded a contingency fee enhancement of $202,549.50;

3. Plaintiff shall be awarded $6,042.36 in costs;

4. The Judgment shall be amended to include $22,250.00 in prejudgment interest; and

5. Pursuant to 28 U.S.C. §1961, Plaintiff shall receive post-judgment interest at a rate of

2.39% from October 16, 2018 to the date ofpayment.

BY THE COURT:

 

ROBERT F. KELLY
SENIOR UNITED STATES DISTRICT JUDGE

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 2 of 34

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

 

RUTH BRIGGS,

V.

TEMPLE UNIVERSITY

Plaintiff,

Defendant.

 

CIVIL ACTION NO.
16-cv-0248

PLAINTIFF RUTH BRIGGS’S MOTION
FOR ATTORNEYS’ FEES, COSTS., AND INTEREST

For the reasons set forth in the accompanying Memorandum of Law in Support of

Plaintiffs Motion for Attorneys’ Fees, Costs, and Interest, Plaintiff respectfully requests that this

Court enter an Order awarding to Plaintiff: (1) $405,099.00 in reasonable attorneys’ fees accrued;

(2) $202,549.50 as a contingency fee enhancement; (3) $6,042.36 in reasonable costs incurred; (4)

$22,250.00 in prejudgment interest; and (5) post-judgment interest to be calculated moving

forward. In total, Plaintiff seeks $635,940.86 plus post-judgment interestl

DATED: October 29, 2018

 

Respectfully submitted,

CONSOLE _;- TTIACCI LAW, LLC
, /
j Q@LL€'

Laiira C. Mattiacci, Esq.

Rahul l\/Iunshi, Esq.

1525 Locust St., Ninth Floor
Philadelphia, PA 19102

(215) 545-7676 (t); (215) 814-8920 (f)

 

Attorneys for Plaintiff, Ruth Briggs

1 The instant Motion does not include fees for services rendered or costs incurred after October 25,
2018. Plaintiff specifically reserves her right to supplement her petition for fees and costs and/or
file a subsequent petition seeking reimbursement for work performed after October 25, 2018.

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 3 of 34

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

 

RUTH BRIGGS,
Plaintiff,
CIVIL ACTION NO.
v. : 16-cv-0248
TEMPLE UNIVERSITY
Dcfendant.

 

 

PLAINTIFF RUTH BRIGGS’S BRIEF IN SUPPORT OF
HER MOTION FOR ATTORNEYS’ FEES, COSTS, AND INTEREST

 

CONSOLE MATTIACCI LAW, LLC

%S-f:/FQ

Muida C. Mattiacci, Esquire
Rahul Munshi, Esquire
1525 Locust St.

Ninth Floor

Philadelphia, PA 19102

Counsel for Plaintiff, Ruth Briggs

Dated: October 29, 2018

H.

IH.

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 4 of 34

TABLE OF CONTENTS

Introduction and Procedural Background ............................................................................ 1

Plaintiff is Entitled to Her Reasonable Attorneys’ Fees and Costs as the Prevailing Paity

Under the ADEA, Title VH, and the PHRA ........................................................................ 3
A. Plaintiff is Entitled to a Fully Compensatory Attorneys’ Fee Award ............................ 3
1. CML Perfonned a Reasonable Number of Hours Necessary to Win ...................... 6

2. CML’s Hourly Rates are Reasonable .................................................................... 12

a. Cl\/IL’s Rates Requested are the Firm’s Usual and Customary Rates Actually

Paid For By the Firm’s Hourly Clients ............................................................ 12

Cl\/IL’s Rates are in Line with the Prevailing Market Rates for Attorneys of
Similar Experience, Skill and Reputation ........................................................ 13

l\/Ir. Console Attests that CML’s Rates are Within Prevailing Market Rates ..20

CML’s Usual and Customary Rates are in Line with Market Rates Per
Published Data ................................................................................................. 20

CML’s Usual and Customary Rates Have Been Approved in Other
Litigations ........................................................................................................ 21

B. The Court Should Award a Contingency Fee Enhancement Under Pennsylvania

Law .............................................................................................................................. 23
C. Plaintiff Should Receive Interest on Her Back Pay Award ......................................... 25
D. Plaintiff is Entitled to be Compensated for Reasonable Costs Incurred ...................... 27
Conclusion ......................................................................................................................... 28

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 5 of 34

TABLE OF AUTHORITIES

Qa§_e§

Barker v. Hoz‘stetter, 2017 U.S. Dist. LEXIS 118550 (E.D.Pa. July 28, 2017) ....................... 23, 24
Becker v. ARCO Chem. C0,, 15 F.Supp.2d 621 (E.D. Pa. 1998) ............................................. 26, 27
Blum v. Stenson, 465 U.S. 886 (1984) ........................................................................................... 12
Booker v. Taylor Mz'lk Co., 64 F.3d 860 (3d Cir. 1995) ................................................................. 25
Braden v. Lockheea’ Martin Corporation (D.N.J., Civil Action No. 14-4215) ............................. 18
City OfBurlingz‘on v. Dague, 505 U.S. 557 (1992) .......................................................................... 4
City ofRiverside v. Rivem, 477 U.S. 561 (1986) ............................................................................ 3
Hensley v. Eckerhart, 461 U.S. 424 (1983) ................................................................................. 3, 4
I. W. v. School Dist. ofPhila., 2016 U.S. Dist. LEXIS 4441 (E.D. Pa. Jan. 13, 2016) .................. 19
Lanm' v. New Jersey, 259 F.3d 146 (3d Cir. 2001) ........................................................................ 13
Loeffler v. ank, 486 U.S. 549 (1988) .......................................................................................... 25
Loesch v. City ofPhiladelphz'a, 2008 U.S. Dist. LEXIS 48757 (E.D. Pa. June 25, 2008) ............. 26
McClaz'n v. sz`s (3d Cir. Case No. 15-1936) ................................................................................. 18
McGu]j"ey v. Brink’s, Inc., 598 F. Supp.2d 659 (E.D. Pa. 2009) .................. 3. 11, 12, 13, 23, 27, 28
Mitchell v. Ci)fy ofPhiladelphia, 2010 U.S. Dist. LEXIS 32984 (E.D. Pa. April 5, 2010) ..... 12, 20
Missouri v. Jenkz'ns by Agyez', 491 U.S. 274 (1989) ....................................................................... 13
Pennsylvania v. Delaware Valley Citizens’ Councilfor Clean Az`r, 478 U.S. 546 (1986) ............ 11

Pietrowski v. The Kz'ntock Group (Philadelphia Court of Common Pleas, No. 111003328) ..16, 18
Polselli v. Natz`onwia’e Mut. Fl`re Ins. Co., 126 F.3d 524 (3d Cir. 1997) 24, 25
Rendine v. Pantzer, 141 N.J. 292 (1995) ................................................................................. 24, 25

Rode v. Dellarcz'prete, 892 F.2d 1177 (3d Cir. 1990) .............................................................. 12, 13

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 6 of 34

Rush v. Scott Specially Gases, ]nc., 940 F.Supp. 814 (E.D. Pa. 1996) .......................................... 26
Shovlin v. Timemed Labeling SySZ'emS, Inc., 1997 U.S. Dist. LEXIS 2350

(E.D. Pa. Feb. 28, 1997) ................................................................................................................. 26
Stua’ent Pub. Interest Research Group of New Jersey v. AT&T Bell Labs, 842 F.2d 1436

(3d Cir. 1988) .......................... _. ............................................................................................ 3,12-13
Sun Ship, Inc. v. Matson Navigation, Co., 785 F.2d 59 (3d Cir. 1986) ......................................... 26
Tomasso v. Boeing Co., 2007 U.S. Dist. LEXIS 70001 (E.D. Pa. Sept. 21, 2007) ....................... 11
Washington v. Philczdelphia County Court ofCommon Pleas, 89 F.3d 1031 (3d Cir. 1996) ........ 15
Watcher v. Pottsville Area Emergency Med. Serv., 559 F. Supp. 2d 516 (M.D. Pa. 2008) ..... 27, 28
Williams v. T he MLB Network (N.J. Superior Court, No. CAM-L-3675-14) .......................... 16, 18
Young v. Lukens Steel Co., 881 F.Supp. 962 (E.D. Pa. 1994) ....................................................... 26
_S_!?_fll_f§_§

Age Discrimination in Employment Act

29 U.S.C. §621, et Seq ................................................................................................. 1, 2, 3, 27
Title VII of the Civil Rights Act of 1964

42 U.S.C. §2000e, et seq .................................................................................................... 1-2, 3
Pennsylvania Human Relations Act

43 P.S. §951, et Seq ................................................................................................................ l, 3
28 U.S.C. §1961 ....................................................................................................................... 26, 27

0ther Authorities

Pa.R.Civ.P. 1717 ...................................................................................................................... 23-24

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 7 of 34

IN THE UNITED STATES DISTRICT COURT F()R
THE EASTERN DISTRICT OF PENNSYLVANIA

 

RUTH BRIGGS,
Plaintiff,
. CIVIL ACTION NO.
v. g : 16-cv-0248
TEMPLE UNIVERSITY
Defendant.

 

PLAINTIFF RUTH BRIGGS’S MEMORANDUM OF LAW IN
SUPPORT OF HER MOTION FOR ATT()RNEYS’ FEES, COSTSq AND INTEREST

I. INTRODUCTION AND PROCEDURAL BACKGROUND

Plaintiff Ruth V. Briggs submits the instant Motion for Attorneys’ Fees, Costs, and Interest
as the prevailing party in this employment action that has resulted in a Judgrnent in her favor in
the amount of $910,670.20 (Doc. No. 79). For the reasons set forth below, Plaintiff seeks
reimbursement of attorneys’ fees in the amount of 8405,099.00, a contingency fee enhancement
of $202,549.50, costs in the amount of $6,042.36, and prejudgment interest in the amount of
$22,250.00. In total, Plaintiff seeks 8635,940.86 plus post-judgment interest1

By way of background, on January 20, 2016, Plaintiff commenced this employment
discrimination, retaliation, and hostile work environment action against her former employer,
Defendant Temple University, for violations of the Age Discriinination in Ernployment Act, as
amended, 29 U.S.C. §62 1, et seq. (“ADEA”), the Pennsylvania Human Relations Act, as amended,

43 P.S. §951, et seq. (“PHRA”), and Title VII of the Civil Rights Act of 1964, as amended, 42

 

1 The instant Motion does not include fees for services rendered or costs incurred after October 25,
2018. Plaintiff specifically reserves her right to supplement her petition for fees and costs and/or
file a subsequent petition seeking reimbursement for work performed after 0ctober 25, 2018.

1

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 8 of 34

U.S.C. §2000@, et seq. (“Title VII”). On July 31, 2017, Defendant filed a Motion for Summary
Judgment (Doc. No. 26), to which Plaintiff responded on August 9, 2017 (Doc. No. 27). On
January 3, 2018, the Court denied Defendant’s Motion in its entirety (Doc. No. 31) and
subsequently scheduled the matter for trial.

On July 19, 2018, the jury in this matter rendered a unanimous verdict in favor of Plaintiff
and against Defendant Temple University, awarding Plaintiff $250,000 in back pay economic loss
damages (which were doubled as liquidated damages under the ADEA) and $350,000 in pain and
suffering damages The four-day jury trial included live testimony by five (5) witnesses and the
introduction of dozens of exhibits into evidence. By agreement among the parties and the Court,
the jury was not asked, and did not determine, the amount of front pay damages that Plaintiff was
entitled to recover as a result of Defendant’s unlawful conduct

On August 9, 2018, Defendant filed a Motion for Judgment as a Matter of Law or, in the
Alternative, for a New Trial, or, in the Alternative, for a Remittitur (Doc. No. 64), to which Plaintiff
responded on August 24, 2018 (Doc. No. 74). On August 10, 2018, Plaintiff filed a Motion for a
New Trial on Punitive Damages Only and for Front Pay Damages (Doc. No. 65), to which
Defendant responded on August 24, 2018 (Doc. No. 75). Plaintiff filed a Reply in support of her
Motion (Doc. No. 76), to which Defendant filed a Sur-Reply (Doc. No. 77).

On October 16, 2018, this Court rendered an Gpinion and issued an Order denying
Defendant’s post-trial Motion in its entirety, granting Plaintiff s Motion for Front Pay damages
and assessing further damages in the amount of $60,670.20, and denying Plaintiff s Motion for a
New Trial on Punitive Damages (Doc. Nos. 78, 79). The Court contemporaneously Ordered the
Clerk of Court to amend the Judgment to reflect a total award of $91 0,670.20 in favor of Plaintiff

and against Defendant (Doc. No. 79).

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 9 of 34

II. Plaintiff is Entitled to Her Reasonable Attorneys’ Fees and Costs as the Prevailing
Partv Under the ADEA, Title VII, and the PHRA.

Statutory fee shifting provisions are essential to the vindication of important civil rights
See, e.g., Srudent Pub. Interest Research Group of New Jersey v. AT&TB€ZZ Labs, 842 F.2d 1436,
1449-50, n.13 (3d Cir. 1988); Cil‘y of Rz`versia’e v. Rivera, 477 U.S. 561, 576 (1986).
Reimbursement of fees is crucial to attracting dedicated and talented attorneys to pursue what are
often difficult cases with relatively modest potential recoveries on behalf of individuals against
defendants with resources sufficient to fund a vigorous and lengthy litigation See, e.g., id. The
ADEA, Title VII, and PHRA all provide for an award of reasonable attorneys’ fees and expenses
to the prevailing party. See 29 U.S.C. § 626(b) (referencing 29 U.S.C. § 216(b)); 42 U.S.C. 2000e-
5(k); 43 P.S. § 962 (c.2). Under the ADEA, which incorporates the fee-shifting provision of the
Pair Labor Standards Act, the award is mandatory. 29 U.S.C. § 216(b) (“The court in such action
shall . . . allow a reasonable attorney’s fee to be paid by the defendant, and the costs of the action.”).

Console Mattiacci Law, LLC (“CML”) vindicated Plaintiff Ruth Briggs’s statutorily
protected rights against unlawful discrimination, retaliation, and hostile work environment by her
employer, Temple University, through persuasive advocacy in a case that was difficult to win and
hard fought at every turn. CML took l\/Is. Briggs’s case on a contingent basis and made the
commitment to bring it to verdict when likely few firms would or could. The firm’s rates for doing
so are reasonable, as are the number of hours expended and costs incurred in achieving this result.

A. Plaintiff is Entitled to a Fully Compensatory Attorneys’ Fee Award.

“[W]here a plaintiff has obtained excellent results, his attorney should recover a fully
compensatory fee.” McGuffey v. Brink’s, Inc., 598 F. Supp.2d 659, 674 (E.D. Pa. 2009) (quoting
Hensley v. Eckerharr, 461 U.S. 424, 435 (1983)). By any measure, Plaintiff obtained excellent

results in this litigation. After a hard-fought litigation from the outset of the case, the unanimous

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 10 of 34

jury found, as Plaintiff alleged in her Complaint, that Defendant engaged in: (1) age discrimination
in connection with the termination of Plaintiff’ s employment; (2) retaliation in the form of
termination against Plaintiff for complaining of age discrimination; (3) age-based hostile work
environment; (4) retaliation in the form of hostile work environment against Plaintiff for
complaining of age discrimination; and (5) retaliation in the form of hostile work environment
against Plaintiff for complaining of gender discrimination §§e Verdict Sheet (Doc. No. 58). The
unanimous jury further found that Defendant engaged in willful misconduct (thus triggering
liquidated damages) by intentionally discriminating against Plaintiff because of her age or
retaliating against her because of her complaint of age discrimination (Question 10). Id. As
requested, the unanimous jury awarded Plaintiff $250,000 in back pay economic losses. The jury
further awarded Plaintiff $3 5 0,000 in compensatory damages With the further assessment of front
pay damages by the Court, in total, the Judgment against Defendant and in favor of Plaintiff stands
at $910,670.20. CML should recover a fully compensatory fee for its work in securing this
excellent result for its client.

The Supreme Court has held that “the most useful starting point for determining the amount
of a reasonable fee is the number of hours reasonably expended on the litigation multiplied by a
reasonable hourly rate.” Hensley, 461 U.S. at 433. The result (referred to as the lodestar) is
strongly presumed to yield a reasonable fee. City of Burlington v. Dague, 505 U.S. 557 (1992).
Here, Plaintiff seeks reimbursement of her reasonable attorneys’ fees as determined by CML's
lodestar calculation of hours reasonably worked to achieve the excellent result multiplied by

CML’s reasonable hourly rates. A computerized printout setting forth in detail the work performed

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 11 of 34

by CML for which it now seeks reimbursement is submitted herewith as Exhibit 1.2 CML’s

lodestar calculation based on that work is summarized as follows:

 

 

 

 

 

 

 

 

 

 

 

Name Year began Hours Hourly Lodestar
as professional/ Worked Rate Amount
paraprofessional
Steplien G. 1982 19.2 $940 $18,048.00
Console,
Member
Laura C. 2002 231.3 $750 $173,475.00
Mattiacci,
Member
Rahul l\/lunshi, 2009 485.4 $440 8213,576.00
Partner
Total 735.9 $405,099.00

 

The reasonableness of CML’s lodestar amount is supported by, inter alia, the
accompanying declarations of CML attorneys Stephen G. Console, Laura C. Mattiacci, and Rahul
Munshi (submitted herewith as Exhibits 2, 3, and 4, respectively), and the declarations submitted
by highly regarded employment lawyers in the Philadelphia area: Sidney Gold, Robert Davitch,
Michael Homans, and Julianne Peck (Exhibits 5, 6, 7, and 8, respectively).

As set forth more fully below, the hours expended by CML were reasonable and necessary
to win this challenging and hard fought case, and the rates charged for doing so are reasonable
They are the usual and customary rates actually charged by the firm and MQ; by its hourly fee
clients; in line with the prevailing market rates in the Philadelphia area for attorneys of similar

experience, skill and reputation; and have been approved in other litigations

 

2 CML has exercised billing judginth and does not seek reimbursement for all of the time that was
spent working on this case. Some billing entries have been deleted so that Exhibit 1 reflects only
the time for which Plaintiff seeks reimbursement See Declaration of Stephen G. Console,
submitted as Exhibit 2, at 1121. Moreover, Exhibit l only includes time spent up to and including
October 25, 2018. As previously noted, Plaintiff specifically reserves her right to supplement this
petition for fees and costs and/or file a subsequent Petition seeking reimbursement for work
performed after October 25 , 2018.

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 12 of 34

1. CML Performed a Reasonable Number of Hours Necessary to Win.

CML is a boutique employee rights firm that allocates work among its legal staff in a way
so as to ensure excellent representation in an efficient manner. Console Declaration at 1114. The
firin’s founding inember, Stephen G. Console, oversees each case and offers input especially into
its initial assessment, litigation strategy, settlement posture, and prosecution at trial. Ia’. Each case
is staffed with an attorney to handle it on a day-to-day basis through resolution; the level of
experience of the attorney assigned depends on several factors including the complexity of the
case. Ia’. If it is necessary to try a case in court, the firm devotes great resources to what is
considered in today’s legal world to be an unusual event requiring unique talent and specialized
skills ld.

CML’s case staffing according to particular skills Mk_s. Console Declaration at 1115. Mr.
Console has attested that he has found, in his over thirty-six (36) years of experience, that this
method of staffing is necessary to advocate for clients at the highest level and achieve the
reputation and success that CML has. Id. Mr. Console allocated the work in this case to ensure
the excellent representation of Plaintiff in an efficient way. Id. at 1116. CML’s attorneys and
paraprofessionals worked tenaciously over a four and one-half (4.5) year period to vindicate l\/ls.
Briggs’s statutorily protected rights to not be unlawfully discriminated or retaliated against by her
former employer, Defendant Temple University.

This allocation of resources is reflected in the lodestar submitted herewith. For example,
Mr. Console expended 19.2 hours in total over the course of this litigation to date, which includes
efficient supervisory oversight of the litigation and primary participation in settlement
negotiations Mr. Munshi has spent 485.4 hours on this matter as the primary attorney handling

the case from the outset of the representation through post-trial briefing. 1\/1r. Munshi was

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 13 of 34

responsible for all aspects of discovery, communications with the clieiit, summary judgment
briefing, assisting at trial, and post-trial briefing Finally, Ms. Mattiacci spent 231.3 hours working
oii this case as lead trial counsel; accordingly, nearly all of Ms Mattiacci’s time on CML’s lodestar
came in June and July 2018 (pre~trial through post-trial). See Exhibit l.

More specifically, Mr. Console efficiently spent 19.2 hours over the course of this matter
keeping abreast of and overseeing Plaiiitiffs case through litigation. Among other things, Mr.
Console attended the settlement conference with the court, communicated on occasion with
opposing counsel, formulated a settlement deinand, reviewed important correspondence and
filiiigs, attended jury selection, and communicated and strategized with Ms. Mattiacci and Mr.
Munshi throughout the representation See Console Declaration at 1117. The itemized time entries
for Mr. Console's work are set forth in Exhibit 1 and are accurate Id. at 1121.

Mr. Munshi was the primary attorney working on this case from May 2014 through trial
and the post-trial actions, including the response to Defendant’s comprehensive post-trial Motion
seeking Judgment as a Matter of Law, a New Trial, and/or a Remittitur, and Plaintiffs own post-
trial Motion. He is an experienced litigator who vigorously prosecuted Plaintiffs claims through
litigation. Among other things, Mr. Munshi conducted comprehensive discovery and developed
the extensive and varied facts necessary to demonstrate pretext in this case Mr. Munshi deposed
witnesses produced by Defendant, including Huinan Resources professionals and the decision-
makers in this action. Defendant produced over 1,000 pages of documents, including emails, all
of which he reviewed He also reviewed and produced over 1,000 documents from Plaintiff,
including extensive documentation on Plaintiff s job search post-employment with Defendant and

her medical records Mr. Muiislii also successfully defeated Defendant’s Motion for Suinmary

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 14 of 34

Judgment, and provided valuable assistance in the successful trial of Plaintiff’s case See Console
Declaration at 1118.
From May 14, 2014 (the initial consultation with Plaintiff) through October 25, 2018, Mr.
Munshi performed 485.5 hours of work on this case for which Plaintiff seeks reimbursement In
summary and without limitation, lie:
0 Initially consulted with Plaintiff after her termination of employment and reviewed
Plaintiff s documents;

o Drafted and filed an Ainended EEOC Charge on behalf of Plaintiff;

0 Reviewed Defendant’s position statements in this matter and submitted a rebuttal to the
EEOC;

o Drafted and filed the complaint initiating the instant action with the Court;

o Drafted comprehensive discovery requests addressed to Defendant;

0 Reviewed the documents produced by Defendant, which numbered approximately

1,000 pages of documents7 including emails;

0 Prepared Plaintiff s responses to Defendant’s discovery requests;

o Prepared for and defended Plaintiff"s deposition, which spanned two (2) days;

o Prepared for and deposed-four (4) witnesses from Defendant;

o Drafted deposition summaries;

0 Communicated with Plaintiff on a regular basis throughout the representation;

¢ Communicated with opposing counsel regarding all matters, including discovery

disputes;

¢ Successfully responded to, and conducted legal research in opposition to, Defendant’s

Motioii for Summary Judgment;

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 15 of 34

0 Prepared for, and participated in, conferences with the Court;

0 Helped prepare Plaintiff for her trial testimony;

0 Strategized with Stephen G. Console and Laura C. Mattiacci;

0 Reviewed Defendant’s trial exhibit list and exhibits;

0 Prepared and conducted direct examination of Plaintiff at trial;

0 Prepared and presented Plaintiff’ s opening statement at trial;

0 Co-tried the four day trial to successful verdict; and

0 Drafted the Post-Trial briefing.

See Munshi Declaration at 1119.

The itemized time entries for Mr. Munshi’s work are set forth in Exhibit 1 and are accurate
Id. at 1120.

Ms. Mattiacci focused intensively on the trial of Plaintiff` s case She is an experienced and
excellent trial lawyer whose superior skills and successes have commanded the attention and
respect of the defense bar. Ms. Mattiacci inastered the varied and many facts of this case, worked
extensively on trial preparation, and presented the evidence to the jury in a way that was easy to
grasp and which allowed them to see through Defendant’s many levels of cover-up to hide the
discriminatory animus at play in Plaintiff s termination See Console Declaration at 1119.

Ms. Mattiacci has performed 231.3 hours of work on this case for which Plaintiff seeks
reimbursement In summary and without limitation, she:

o kept abreast of the case through communications with Rahul l\/Iunshi and Stephen
Console;

0 reviewed the “trial binder,” which included the key information in summary form
prepared iii anticipation of trial;

0 worked closely with our paralegals regarding necessary preparations for trial;

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 16 of 34

¢ reviewed the summary judgment filings, including exliibits;

¢ reviewed and organized the documents produced by the parties in the case;
¢ read the deposition transcripts and reviewed the “hot” documents in the case;
0 communicated with opposing counsel regarding trial matters;

¢ digested the deposition transcripts;

0 reviewed, organized, and analyzed documents;

o reviewed and analyzed Defendant’s trial exhibit list;

o reviewed and analyzed Defendant’s trial exhibits;

¢ participated in strategy meetings with the trial team;

¢ created the trial strategy for the case;

¢ prepared cross-examination of witnesses;

o organized and analyzed Plaintiff’s trial exhibits;

o prepared closing argument;

o worked on Plaintiff s motion in limine;

¢ reviewed and analyzed Defendant’s motions in limine;

¢ worked on voir dire and verdict forms;

0 conducted legal research regarding evidentiary issues;

o conducted legal research on jury instructions;

¢ reviewed Court’s summary judgment opinion;

o conducted legal research regarding verdict sheet;

o worked on final preparations for trial;

0 handled evidentiary issues at trial; and

o tried the four day jury trial as lead trial counsel to successful verdict.

10

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 17 of 34

See Mattiacci Declaration at 1115.

The itemized time entries for Ms. Mattiacci’s work are set forth in Exhibit 1 and are
accurate Ia’. at 1116.

In determining the number of hours reasonably expended on the litigation, Plaintiff is
entitled to be compensated for work “useful and of a type ordinarily necessary” to secure the final
result obtained from the litigation. Pennsylvania v. Delaware Valley Citizens’ Councz`lfor Clean
Az'r, 478 U.S. 546, 556 (1986). “In determining what hours are reasonably expended on the suit,
the most critical factor is the degree of success obtained.” Tomczsso v. Boeing Co., 2007 U.S. Dist.
LEXIS 70001, at *11 (E.D. Pa. Sept. 21, 2007).

Plaintiff obtained a resounding victory on the merits of a challenging and hard fought
ga_s_e_. Prevailing on a civil rights claim, particularly one against a large university with unlimited
resources is a difficult challenge few plaintiffs’ firms will take on. As with every civil rights case,
it is difficult to prove intent. Munshi Declaration at 1116. Prevailing at trial in this case presented
particular challenges Contributing to the challenges of this case were the large amount of
documentation that was central to this matter, the many levels of cover-up employed by Defendant
to hide the discriminatory and retaliatory animus at play, and the large and sophisticated
employer/Defendant who vigorously defended this action from the outset.

Plaintiff’s counsel did What Was necessary to Win this case and should be fully
compensated for its efforts to secure an excellent result for its client in this civil rights action.
The hours expended to do so were reasonable See, e.g., McGu]j‘ey, 598 F. Supp. 2d at 670-73
(finding that a total of 1,096.3 hours of work performed by an attorney who handled an
ADEA/PHRA case from the time of charge filing through trial and an attorney who joined the

representation to assist with trial was reasonable).

11

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 18 of 34

2. CML’s Hourly Rates are Reasonable.

CML was established by Mr. Console in 1990 and for more than 28 years has specialized
in representing non-union employees in all aspects of workplace matters, including discrimination
and retaliation matters Console Declaration at 1111. The firm is included among the Martindale-
Hubbell Bar Register of Preeininent Lawyers, which is exclusive to AV Preeminent Attorneys --
those who have achieved the highest possible peer review rating in both legal ability and ethical
standards Id. The firm has achieved a high level of success and a great demand for its services
At present, CML represents only a small fraction of the clients who contact our firm for
representation Id. at 1112.

CML charges a reasonable hourly rate for its services “Generally, a reasonable hourly rate
is to be calculated according to the prevailing market rates in the relevant cominunity.” McGig]j”e)/,
598 F. Supp. 2d at 669 (citing Rode v. Dellarciprete, 892 F.2d l 177, 1183 (3d Cir. 1990)). CML’S
rates as reflected in the billing entries (Exhibit l) and the lodestar chart are in line with prevailing
markets rates The rates are; a) the firm’s usual and customary rates actually paid for by its hourly
clients; b) in line with the rates for similar services by lawyers of reasonably comparable skill,
experience and reputation; c) attested to by Mr. Console as within prevailing market rates; d) in
line with rates charged by other firms per published data; and e) have been approved in several
other litigations

a. CML’s Rates Requested are the Firm’s Usual and
Customary Rates Actually Paid For By the Firm’s Hourly
Clients

The best evidence of a prevailing market rate is couiisel's customary billing rate E.g.,

Mz'tchell v. City ofPhilaa’elphia, 2010 U.S. Dist. LEXIS 32984, at *40 (E.D. Pa. April 5, 2010)

(citiiig Blum v. Stenson, 465 U.S. 886, 895 n.ll (1984)); See also, e.g, Stua’ent Pub. ]m‘erest

12

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 19 of 34

Research Group, 842 F.2d at 1447 (though not dispositive, the starting point in ascertaining a
reasonable hourly rate is the attorney’s usual billing rate).

Tlie hourly rates for the attorneys as reflected iii the billing entries (Exhibit l) and
summarized in the lodestar chart are the same as the regular rates charged for their services in non-
contingent matters Console Declaration at 1126.3 The usual and customary hourly rates used iii
the calculation of CML’s lodestar are the actual rates CML has used to bill the clients it represents
on an hourly fee basis, and which have been paid by hourly clients Id. In fact, CML bills about
$500,000 annually on an hourly fee basis at its usual and customary rates ]d. That the rates
requested are within the prevailing market is demonstrated by the fact that people within the
Philadelphia area are willing to pay them.

b. CML’s Rates are in Line with the Prevailing Market Rates
for Attorneys of Similar Experience, Skill and Reputation.

In considering prevailing market rates, “the district court should ‘assess the experience and
skill of the prevailing party's attorneys and compare their rates to the rates prevailing in the
community for similar services by lawyers of reasonably comparable skill, experience, and
reputation.”’ McGL¢Hej/, 598 F. Supp. 2d at 669 (quoting Roa’e, 892 F.2d at 1183).

The attorneys who performed the bulk of the legal services in this case -- Ms. Mattiacci
and Mr. Munshi -- are experienced and talented practitioners of employment law who have earned
stellar reputations for their excellent work. Mr. Console played a critical role in supervising the

litigation and participating in court and settlement conferences Each attorney bills at a rate that

 

3 Under Third Circuit law, to account for the delay in compensation, a plaintiff is entitled to recover
reasonable attorney's fees based on his attorney’s current hourly rate at the time of the fee petition
See, e.g., Lanni v. New Jersey, 259 F.3d 146, 149 (3d Cir. 2001); Missourz' v. Jenkins by Agyei,
491 U.S. 274, 283-84 (1989).

 

13

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 20 of 34

lies within the prevailing market rates in the Philadelphia area for attorneys of similar experience,
skill and reputation

Mr. Console worked on this case through litigation and trial and currently bills at the rate
of $940 an hour. See Exhibit 1. Mr. Console is a 1982 graduate of Villanova Law School. Console
Declaration at 113. He has been practicing law for over thirty-six (36) years, and has concentrated
his practice for the last thirty-plus years on employment law. Id. at 11114-5. He is an elected fellow
of the College of Labor and Einployment Lawyers (2008). Id. at 116. Martindale-Hubbell has
recognized him as an “AV Rated” Attorney -the highest possible peer review rating in legal ability
and ethical standards Id. at 117. From 1988 through 2000, Mr. Console was a member of the
Executive Board of Directors of the National Employment Lawyers Association of New Jersey.
Id. at 118. He regularly speaks at seminars involving employment law and has done so for more
than twenty-five (25) years ld. at 119.

Mr. Console has been recognized by his peers as a top practitioner. Id. at 1110. Without
limitation: he was named as a leading attorney in the state of Pennsylvania in the area of plaintiff s
employment and labor law in Chambers USA: America ’s Leaa’z'ng Busz'ness Lawyers 2005-2006,
as one of the Best Lawyers in Ainerica (2008-2014) in the area of Labor and Employment Law in
Best Lawyers in Amerz'ca, as one of the Best Lawyers in T he Best Ofthe U.S. (2008-2013), and as
one of the Best Lawyers in America in America ’s Who ’S Who. Mr. Console was named the Best
Lawyers’ 2012 Philadelphia Employment Law - lndividuals Lawyer of the Year. He was named
a “Super Lawyer” and to the “Top 100 Attorneys in Philadelphia” and “Top 100 Attorneys in
Pennsylvania” by Philadelphia Magazz`ne and Philadelphia Super Lawyers Magazine every year

from 2008-present Id.

14

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 21 of 34

Plaintiff has submitted declarations from four (4) highly regarded employment law
practitioners in the Philadelphia area who are familiar with l\/lr. Console's work and the work of
CML. See Washz'ngton v. Philadelphia County Court OfCommon Pleas, 89 F.3d 1031, 1035-36
(3d Cir. 1996) (remanding the issue of attorneys’ fees for further consideration by the trial couit
in light of the submitted affidavits from various Philadelphia lawyers practicing in employment
discrimination cases supporting counsel’s requested rate). Each practitioner attests that his current
hourly rate ($940) is reasonable because it lies well within the range of fees charged for work in
fee shifting cases by attorneys with similar backgrounds, experience and abilities in the
employment field in the Philadelphia area. See Gold Declaration at 116; Davitcli Declaration at 117;
Hoinaiis Declaration at 116; and Peck Declaration at 116.

Ms. Mattiacci served as lead trial counsel and nearly all of her requested fees at the hourly
rate of $750 come from trial work performed in June and July 2018. Ms. Mattiacci is a 2002
graduate of the Beasley School of Law at Temple University. See Mattiacci Declaration at 113.
While at the Beasley School of Law, she clerked for the preeminent trial lawyer, J ames E. Beasley,
Sr., and was a standout member of the National Trial Team, where she several trial advocacy
awards and honors, including the ATLA National Championship in Trial Advocacy. Ia’. at 114.
Ms. Mattiacci joined CML - formerly known as Console Law Offices - as an associate attorney in
2003 and has since devoted her practice to the representation of employees She has represented
employees in all matters of plaintiffs’ employment law, from counseling representation at the
administrative agency, negotiation of settlements litigation in state and federal courts, and at trial.
ld. at 116. ln 2012, she was made a shareholder and partner of CML, and designated as the firm’S

lead trial counsel on its significant cases Id. at 117.

15

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 22 of 34

At CML, Ms. Mattiacci has tried numerous jury trials Two settled several days into trial.
Eight were tried to verdict (six of which were favorable). Ms. Mattiacci has prepared many other
cases for trial, which were settled right after or shortly before jury selection Iii 2013, she was lead
trial counsel in the case of Pietrowski v. T he Kintock Groap (Philadelphia Court of Common Pleas,
No. 111003328), which resulted in the largest employment law verdict in Pennsylvania for that
year, as repoited in T he Legal lntelligencer. In 2017, she was lead trial counsel in the case of
Williams v. The MLB Network (N.J. Superior Court, No. CAM-L-3675-14) which resulted in a
jury verdict of over $1.5 million Id. at 118.

Ms. Mattiacci has spoken frequently at seminars and conferences on employment law and
trial strategy. In 2016, she was asked to speak as part of a distinguished panel that included federal
judges from around the nation regarding the Deceinber 1, 2015, Amendinents to the Federal Rules
of Civil Procedure. She has spoken frequently on the topic of employment law, including in
particular on the trial of an employment case Among her recent speaking engagements were:
Employment Law Essentials and Best Practz'ces: Preparingfor Trial (Employment Law lnstitute,
2015); How to Get Throagh (and Win) the First Day ofTrial (Pennsylvania Bar Iiistitute, 2015);
Employment Law Essenl‘z`als and Best Practz`ces: Disability Discrirnination and FMLA
(Employment Law Institute, 2015); Trz'al Technz'qaes and Strategies for Litigaring Damages
(ABA, 2018); Strategic Trz`al Decz`sz'ons: Perspectives_]f/om Coansel and the Court (Employment
Law Institute, 2018); Warkers with Disabilities and the Rise ofRetalz'atz`on Clailns (ABA, 2018);
and Representation Services in the Courtsfor Deaf and Hard ofHearing Indz'viduals (Pennsylvania
Bar Association, 2018).

Ms. Mattiacci has also written many articles on the topic of employment law, including

several that focus on the trial of an employment case Among her recent publications are: Trial

16

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 23 of 34

of an Employlnenl Law Case ~ Mock De)nonstration Of Closz`ng, Directs and Crosses
(Pennsylvania Bar liistitute, 2014); Top T en Pitfallsfor Emplayment Lawyers (Employment law
lnstitute, 2012); and Vz`sualizing Yoar Evz'dence (National NELA Coiiference, 2012).

l\/ls. Mattiacci has been recognized by her peers as a top practitioner. Without liinitation:
she was recognized in Best Lawyers in America in the area of Employment Law (2015-2019) and
by Lawdragon 5 00 Plainri]_TEmploj/ment Lawyers Guide (2018); and she has been named to the
list of “Top 50 Female Attorneys in Pennsylvania” by Philadelphia Magazz'ne and Philadelphia
Saper Lawyers Magazine 2014-2018, and to their list of “Top 100 Attorneys in Philadelphia” and
“Top 100 Attorneys in Peniisylvania” in 2015 and 2018. Ms. Mattiacci has been named to the
Pennsylvania “Super Lawyers” list by Philadelphia Magazine and Philadelphia Saper Lawyers
Magazine every year since 2013. She was also named to the “2()]] Lawyers on the Fast Track”
by The Legal Intelligencer, a distinction given to only 27 lawyers under the age of 40.

Plaintiff has submitted declarations from four highly regarded employment law
practitioners in the Philadelphia area who are familiar with Ms. Mattiacci’s work. All attest that
her hourly rate ($750 per hour) is reasonable because it lies well within the range of fees charged
for work in fee shifting cases by attorneys with similar backgrounds, experience and abilities in
the employment field in the Philadelphia area. See Gold Declaration at 117; Davitch Declaration at
118; Homans Declaration at 117; and Peck Declaration at 117.

Mr. Munshi primarily handled this case through litigation and currently bills at the rate of
$440 an hour. Mr. Munshi is a 2006 graduate of Haverford College and a 2009 graduate of the
Beasley School of Law at Temple University. Munshi Declaration at 113. While at the Beasley
School of Law at Temple University, Mr. Munshi was a staiidout member of the National Trial

Team, Jessup Internatioiial Law Moot Court Team, and served as Managing Editor of the Temple

17

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 24 of 34

Polz`tical & Civil Rz'ghrs Law Review. Id. at 114. He has practiced law since 20097 and his first
position out of law school was serving as a judicial law clerk for the Hon. Joel H. Slomsky of the
United States District Court for the Eastern District of Pennsylvania (2009-2010). Id. at 115. Since
joining CML in 2010 as an associate, Mr. Munshi has devoted his practice to the representation of
employees Id. at 116. Mr. Munshi was elevated to partner in 2017 . Id.

l\/lr. Munshi has significant courtroom experience Last year, Mr. Munshi served as trial
counsel in Braden v. Lockheed Martz'n Corporation (D.N.J., Civil Actioii No. 14-4215) and
obtained a jury verdict of $51,560,000.00 in an age discrimination action. As trial counsel in that
matter, l\/lr. Munshi presented arguments examined witnesses and contributed to plaintiffs
successful prosecution of the age discrimination action. Id. at 117. Also in 2017, Mr. Munshi
served as second-chair (with Ms. Mattiacci as first-chair) in Williams v. T he MLB Network (N.J.
Superior Court, No. CAM-L-3675-14), where the firm obtained a jury verdict in favor of the
plaintiff for over $1.5 million In that litigation, Mr. Munshi was the primary attorney handling
pre-trial matters including through discovery and motions practice Id. at 118. In 2013, Mr. Munshi
also served as co-counsel in the case of Pietrowski v. The Kintock Groap (Philadelphia Court of
Common Pleas C.A. No. 111003328), which resulted in a jury verdict of $1,678,000.00. At the
Pietrowski trial, Mr. Munshi presented plaintiffs opening statement and conducted several trial
examinations including the direct examination of the plaintiff Id. at 1111. Additionally, in 2016,
Mr. Munshi successfully argued before the Court of Appeals for the Third Circuit in McClaz'n v.
sz's (3d Cir. Case No. 15-1936), where he obtained reversal of summary judgment in a race
discrimination action. Id. at 1110.

l\/lr. Munshi has spoken frequently at seminars and conferences on employment law and

litigation In 2013, he served as an instructor at the Pennsylvania Bar Iiistitute (PBI) Employment

18

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 25 of 34

Law Institute on a panel regarding evidence in age discrimination actions 1n 2014, he served as
an instructor at the PBI Employment Law Institute on a seminar called “Trial of a Retaliation
Case,” where he represented a fictional plaintiff in a mock trial before several hundred seminar
participants ln 2015, Mr. Munshi served as a panelist and moderator at the Philadelphia Bar
Association’s Bench-Bar and Annual Conference, where he led a discussion on LGBT
discrimination in the workplace In 2016, he served as an instructor at the PBl Employment Law
Institute on a course regarding age discrimination litigation In 2017, he again seiyed as an
instructor at the PBI Employment Law Institute on a seminar regarding employee protections
under the Americans with Disabilities Act. Thus far in 2018, Mr. Munshi has co-presented a CLE
hosted by the ABA on litigation skills and tips for discovery in employment litigation actions; a
CLE hosted by PBI called “Respoiiding to Allegations of Sexual Misconduct”; and a CLE on
issues surrounding the ADA and the FMLA, entitled “The Best Ways to Get Sued Over Employee
Leaves and Accommodations.” Id. at 1112.

Mr. Munshi has been recognized by his peers as a top practitioner. Id. at 1113. Without
limitation: he has been named a “Rising Star” on the “Super Lawyers” list by Philadelphia
Magazine and Philadelphia Super Lawyers Magazine every year since 2013; he was named to the
“20]6 Lawyers on the Fast Track” by The Legal [nl‘elligencer, a distinction given to only 35
lawyers under the age of 40; and he was the 2012 recipient of the Young Alumni Award for
Excellence in Leadership by Haverford College. Id. at 1113.

Plaintiff has submitted declarations from three highly regarded employment law
practitioners in the Philadelphia area who are familiar with Mr. Munshi’s work. All attest that his
hourly rate ($440 per hour) is reasonable because it lies well within the range of fees charged for

work in fee shifting cases by attorneys with similar backgrounds experience and abilities in the

19

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 26 of 34

employment field in the Philadelphia area. See Gold Declaration at 118; Davitch Declaration at 119;
and Peck Declaration at 118. 1\/1r. Munshi’s hourly rate is also comparable to rates of attorneys with
eight-years of experience practicing in top firms in the Philadelphia area. See, e.g., 1. W. v. School
Dist. ofPhi'la., 2016 U.S. Dist. LEXIS 4441 (E.D. Pa. Jan 13, 2016) (noting affidavit from eighth
year senior associate at Drinker Biddle & Reath, LLP attesting that her regular billing rate is $440).

c. Mr. Console Attests that CML’s Rates are Within Prevailing
Market Rates.

Mr. Console has concentrated his practice on employment law for more than thirty (30)
years. Console Declaration at 115. He is familiar with the rates charged by other attorneys with
backgrounds similar to his as well as to the attorneys within CML who worked on this matter. Id.
at 1128. He has attested that based on his personal knowledge, the rates that were utilized by CML
in calculating its lodestar in this case are within the prevailing market rates for similar work
performed by attorneys of comparable skills and experience Id.

Mr. Console's Declaration should be considered in the Court’s evaluation of prevailing
market rates See, e.g., ]. W. v. School District, 2016 U.S. Dist. LEXIS 4441, at *18-19 (court
considered in full the declarations submitted by the plaintiffs’ attorneys including their assertions
as to prevailing market rates in the community).

d. CML’s Usual and Customary Rates are in Line With Market
Rates Per Published Data.

CML’s usual and customary rates are consistent with rates charged by defense firms based
in Philadelphia according to the 2013 National Law Journal Survey of Billing Rates (submitted
herewith as Exhibit 9) »- a publication which has been cited by courts in the consideration of

attorneys’ fees awards See, e.g., Mitchell, 2010 U.S. Dist. LEXIS 32984 at *40. For example:

20

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 27 of 34

o Blank Rome in 2013 reported a high partner billing rate of $940, low partner billing
rate of $445, and average partner billing rate of $640; and a high associate rate of
$565, low associate rate of$175, and average associate rate of$350.
0 Cozen O'Connor in 2013 reported a high partner billing rate of $1050, low partner
billing rate of $300, and average partner billing rate of $555; and a high associate
rate of $590; low associate rate of $235, and average associate rate of $345.
0 Pepper Hamilton in 2013 reported a high partner billing rate of $850, low partner
billing rate of 8475, and average partner billing rate of $630; and a high associate
rate of 8460; low associate rate of $245, and average associate rate of $360.
0 Saul Ewing in 2013 reported a high partner billing rate of $850, low partner billing
rate of 8365, and average partner billing rate of 8530; and a high associate rate of
$575; low associate rate of $225, and average associate rate of 8340.
The billing rates of Mr. Console (a preeminent attorney in the field of employment law for
over thirty (30) years), Ms. Mattiacci (a distinguished trial attorney with over fifteen (15) years of
experience), and Mr. Munshi (a partner at CML with significant courtroom experience) fall

directly in line with the rates charged by defense firms in the Philadelphia market.

e. CML’s Usual and Customary Rates Have Been Approved in
Other Litigations.

CML’s usual and customary rates have been approved by arbitrators and courts in awarding
fees to the firm. Console Declaration at 1127.

In 2014, CML submitted a fee petition in the matter of Sessz'ons v. Owens-Illinois, Inc., a
class action pension benefits case in the United States District Court for the Middle District of
Pennsylvania (C.A. No. 1:07-cv-1669). Id. The fee petition for a negotiated portion of the
common fund set forth a lodestar check based on CML’s usual and customary rates and referenced
in particular the work and rate of l\/Ir. Console Id. By Order dated October 23, 2014 (Docket No.
283), the Hoiiorable Robert Mariani approved the requested fee based, in part, upon a cross check

of the percentage of recovery based fee against the lodestar method. Id.

21

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 28 of 34

Iii 2008, CML submitted declarations setting forth its usual and customary rates in support
of plaintiffs’ petition for attorneys’ fees and costs in a race discrimination case Id. Chief United
States Magistrate Judge Rueter awarded the attorneys’ fees and found that the CML’s rates
(including for Mr. Console) were “reasonable billing rates for federal employment-related matters”
in the Philadelphia area and in accordance with the prevailing market rates Id. See Marthers v.
Gonzalez, Civil Action No. 05-cv-3778, Docket No. 81 (E.D. Pa. August 13, 2008).

In 2007, an arbitrator awarded fees to CML as the prevailing party on a inulti-claimant
WPCL and ERISA case based on CML’s usual and customary rates charged to its clients (Aaron,
et al. v. ACE.) Id. Defendant's counsel did not contest the reasonableness of CML's hourly rates
Id. In 2005, an arbitrator awarded CML its attorney’s fees based on its usual and customary hourly
rates (Bolton v. LINA.) Id. ln that case, defendant's counsel did not contest the reasonableness
of CML’s hourly rates ]d.

In 1999, CML submitted a fee petition in the matter of Feret v. First Union Corp. based
on its usual and customary hourly rates Id. The petition was approved (although, as agreed, the
award was in an amount negotiated as part of the aggregate class settlement). Id. See Feret v.
First Union Corp., Civil Action No. 2:97-cv-06759, Docket No. 104 (E.D. Pa. August 16, 1999).

The Honorable Clarkson S. Fisher of the United States District Court for the District of
New Jersey awarded attorney's fees based on CML’s usual and customary rates as the prevailing
party at trial in an age discrimination case Id. See Garden v. General Elec., Civil Action No.
3:91-cv-01204, Docket No. 55 (D.N.J. June 7, 1993). CML was also awarded attorneys’ fees as
the prevailing party in discrimination cases based on its usual and customary rates in Planiley v.
Harbor Linen, Civil Action No. 1:88-cv-01557 (D.N.J.) and Bronstez`n v. Harbor Servz‘ces, Civil

Action No. 1:88~cv-05074 (D.N.J.). Id.

22

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 29 of 34

ln sum, when an applicant for a fee has demonstrated that the claimed rate and hours are
reasonable, the resulting product (the lodestar) may be presumed to be the reasonable fee to which
counsel is entitled See, e.g., McGa/j`ey, 598 F. Supp. 2d at 668. As demonstrated above, CML
has calculated its lodestar based on reasonable hourly rates for hours reasonably expended and no
downward adjustment is warranted

B. The Court Should Award a Contingency Fee Enhancement Under
Pennsylvania Law.

As explained above, Plaintiff s counsel represented Plaintiff in this case on a contingency
fee basis where Plaintiff would not have to pay any money to the firm as the case proceeded
Plaintiff would not have been able to litigate this case with counsel if she had to pay even a small
fraction of the fees as they accrued See Console Declaration at 1125. If Plaintiff was not successful
in this litigation, Plaintiffs counsel would not have earned any fee Courts routinely recognize
that under these circumstances “a contingent fee risk should be taken into account in determining
the amount of reasonable attorneys’ fees.” Barker v. Hotstetter, 2017 U.S. Dist. LEXIS 118550,
at *9 (E.D.Pa. July 28, 2017).

While contingency fee enhancement is precluded under federal law, in this case Plaintiff
also succeeded in her claims under Pennsylvania’s anti-discrimination law, the PHRA.
Consequently, the Court should look to the Pennsylvania Rules of Civil Procedure in calculating
the attomeys’ fees to which Plaintiff is entitled Pa.R.Civ.P. 1717 (previously numbered 1716)
states:

Rule 1717. Counsel Fees
In all cases where the court is authorized under applicable

law to fix the amount of counsel fees it shall consider, among other
things the following factors:

23

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 30 of 34

(1) the time and effort reasonably expended by the attorney in the
litigation;

(2) the quality of the services rendered;

(3) the results achieved and benefits conferred upon the class or
upon the public;

(4) the magnitude complexity and uniqueness of the litigation; and
(5) whether the receipt of a fee was contingent on success
Pa.R.Civ.P. 1717.

The Third Circuit has held that where the assessment of attorneys’ fees is bound by the
Pennsylvania Rules of Civil Procedure, the Third Circuit predicts that the Pennsylvania Supreme
Court would permit courts to consider a case’s contingent risk when calculating a reasonable fee
Polsellz' v. Nationwide Mut. Fire Ins. Co., 126 F.3d 524, 535 (3d Cir. 1997). ln Polsellz', a bad-
faith action brought under Pennsylvania law, the Third Circuit predicted that the Pennsylvania
Supreme Court would permit a trial court to enhance the lodestar amount to account for a
particular case’s inherent contingent risk. [d.; see also Barker, 2017 U.S. Dist. LEXIS 118550, at
*9 (citing numerous cases applying a contingency fee enhancement under Pennsylvania law).

Importantly, the Third Circuit in Polselli cited approvingly the New Jersey Supreme Court
case of Rendz`ne v. Pantzer, 141 N.J. 292 (1995), which established a rule favoring the award of
contingency enhancements to prevailing parties under the New Jersey Law Against Discriinination
-the New Jersey state analogue to the PHRA. Id. at 536. ln discussing Rendine, the Third Circuit
explained:

The [Rendine] court held that ‘a counsel fee awarded under a fee-
shifting statute cannot be ‘reasonable’ unless the lodestar, calculated
as if the attorney’s compensation were guaranteed irrespective of
result, is adjusted to reflect the actual risk that the attorney will not

receive payment if the suit does not succeed’ The court focused on
risk of attorney non-payment, and it recognized that such risk will

24

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 31 of 34

vary with the circumstances of each unique case The court
concluded that ‘coiitingency enhancements iii fee-shifting cases
ordinarily should range between five and fifty-percent of the
lodestar fee, with the enhancement in typical contingency cases
ranging between twenty and thirty-five percent of the lodestar.’ We
believe that our prediction of Pennsylvania law is not
significantly different from the statement of New Jersey law in
Rendine.
Polsellz', 126 F.3d 524 (citatioiis omitted) (emphasis added).

Accordingly, because Plaintiff has succeeded in her claims under the PHRA, the
Pennsylvania Rules of Civil Procedure dictate that the contingency nature of the fee agreement
should be considered when calculating reasonable attorneys’ fees and the Third Circuit has
predicted that the Pennsylvania Supreme Court would permit courts to consider the inherent risk
of representation on a contingent basis Plaintiff requests a contingency fee enhancement in this
case of 50% - which the courts in P0Zselli and Rendine described as within the “ordinary range.”
In total, Plaintiff requests a contingency fee enhancement of $202,549.50.

C. Plaintiff Should Receive Interest on Her Back Pay Award.

In civil rights actions such as the present matter, interest is authorized as part of the back
pay remedy in actions against private employers Loeffler v. Frank, 486 U.S. 549 (1988). Whether
to award interest, which is intended to make victims of discrimination “whole,” is within the sound
discretion ofthe trial court. Booker v. Taylor Milk Co., 64 F.3d 860, 868 (3d Cir. 1995). Awarding
interest “serves to compensate a plaintiff for the loss of the money that the plaintiff otherwise
would have earned had he not been unjustly discharged.” ld. There is a “strong presumption in
favor of awarding prejudgment interest, except where the award would result in unusual
inequities.” [d.

Courts in this circuit routinely award interest on back pay awards under the relevant statutes

in this matter. See, e.g, Booker, 64 F.3d at 869 (reversing the district’s court order denying

25

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 32 of 34

plaintiff prejudgment interest and concluding “1b]ecause Plaintiff was entitled to some back pay
as a result of his unlawful termination, under the present circumstances he is entitled to
prejudgment interest for the loss of the use of the amount included in the back pay award.”); Loesch
v. Cin ofPhiladelphia, 2008 U.S. Dist. LEXIS 48757, at *8-9 (E.D. Pa. June 25, 2008); Becker v.
ARCO Chem. CO., 15 F.Supp.2d 621, 637-38 (E.D. Pa. 1998) (“Indeed, prejudgment interest
should be presumed in backpay awards under the ADEA unless the equities require otherwise”)
(quoting Yoang v. Lakens Steel Co., 881 F.Supp. 962, 977 (E.D. Pa. 1994)); Rush v. ScottSpecialty
Gases, Inc., 940 F.Supp. 814, 817-18 (E.D. Pa. 1996) (“It is well-settled that Title VH authorized
prejudgment interest as part of the back pay remedy in actions against private employers.”).

“The applicable prejudgment interest rate is left to the discretion of the Court.” Becker, 15
F.Supp.2d at 637 (quoting Shovlin v. Timemed Labeling Systems, Inc., 1997 U.S. Dist. LEXIS
2350 (E.D. Pa. Feb. 28, 1997)). However, the Third Circuit has stated that the district court may
look to the interest rate contained in the federal post-judgment interest statute, 28 U.S.C. §1961,
for guidance Id. (citing Sun Ship, ]nc. v. Matson Navigatz'on, Co., 785 F.2d 59, 63 (3d Cir. 1986)).

Typically, the Court my calculate simple interest on the plaintiffs back pay award by
determining the average 52-week Treasury Bill rate from the date of plaintiffs termination to the
date judgment was entered lii this case, Plaintiff s employment was terminated on April 1, 2014.
The Amended Judgment was entered by the Court on October 16, 2018, The average 52-week
Treasury Bill rate over this period is .89%.4 The simple interest calculation on plaintiffs 8250,000
back pay award is $22,250 and the judgment should be amended to include this amount.

Plaintiff further seeks post-judgment interest, which is likewise governed by 28 U.S.C.

§1961. See Becker, 15 F.Supp.2d at 638. Section 1961 “states that the interest rate to be used is

 

4 See littps://fred.stlouisfed.org/series/DGS l.

26

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 33 of 34

the 52-week Treasury Bill price on the day of the verdict.” ]d. Gii July 19, 2018, the rate was
2.39%.5 Accordingly, Plaintiff should receive post-judgment interest at a rate of 2.39% from
October 16, 2018 (the date of the Amended Judgmeiit) moving forward In accordance with 28
U.S.C. §1961, the interest should be compounded daily, and should be compounded annually.
Becker, 15 F.Supp.2d at 638.

D. Plaintiff is Entitled to be Compensated for Reasonable Costs Incurred.

The enforcement provision of the ADEA, Section 16(b) of the Fair Labor Standards Act,
provides for the mandatory award of costs to the prevailing party. 29 U.S.C. § 216(b) (“the court
in such action shall . . . allow a reasonable attorney’s fee to be paid by the defendant, and the costs
of the action.”) Plaintiff, as the prevailing party on her claims under the ADEA, is thus entitled to
reimbursement of her reasonable and appropriate costs See, e.g., McGa/_‘fey, 598 F. Supp. 2d at
675 (awarding to plaintiff who prevailed on ADEA/PHRA claim his reasonable and appropriate
costs of litigation); Watcher v. Pottsvz`lle Area Emergency Med. Serv., 559 F. Supp. 2d 516 (M.D.
Pa. 2008) (prevailing party under the ADEA and PHRA is entitled to an award of costs under the
ADEA's fee shifting provision).

The costs and expenses incurred and paid by CML in connection with this case were
reflected on the books and records of the firm. Console Declaration at 1129. These books and
records were prepared from checks and expense vouchers that were regularly maintained by the
firm in the ordinary course of business and accurately reflect the costs and expenses incurred Id.
A printout of the detailed, individualized billing entries is attached as Exhibit 10 to Plaintiffs

Motion. Id.; see also Munshi Declaration at 1122.

 

5 See littps://www.treasury.gov/resource-center/data-chart-center/interest-
rates/Pages/Text\/iew.aspx?data=billRatesYear&yeai:ZOl 8

27

Case 2:16-cV-00248-RK Document 80 Filed 10/29/18 Page 34 of 34

CML has incurred $6,042.36 in costs through October 25, 2018 in pursing this action on
behalf of Plaintiff for which she seeks reimbursement Id. These costs were reasonably incurred
in the prosecution of this litigation Console Declaration at 1129. Accordingly, they should be
awarded to Plaintiff as the prevailing party. See, e.g., McGa]j‘ey, 598 F.Supp.2d at 675 (awarding
$28,521.08 in costs of litigation to prevailing party under ADEA's enforcement provision);
Watcher, 559 F.Supp.2d at 534 (prevailing parties in civil rights cases are generally entitled to
recover any reasonable costs associated with litigating their claims provided that the costs are
necessary and properly documented).

III. Conclusion

For all of the foregoing reasons Plaintiff respectfully requests that the Court award to
Plaintiff a total amount of $635,940.86 plus post-judgment interest - $405,099.00 for reasonable
attorneys’ fee for services performed; $202,549.50 as a contingency fee enhancement; $22,250.00

as prejudgment interest; and $6,042.36 for reasonable costs incurred

Respectfully submitted,

CONSOLE MATTIACCI LAW, LLC

Mr’é/C j
Dated: October 29, 2018 ' --

lfahul Munshi, Esq.

1525 Locust St., Ninth Floor
Philadelphia, PA 19102
(215) 545-7676

 

Attomey for Ruth Briggs

28

